DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 217 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 of U.S. Patent No. 11,039,053. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and application solves a problem in a similar manner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 217 – 220, 222, 225 – 227, and 230 - 236 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jain et al (US 2018/0084374, hereafter Jain)
As per claim 217,  Jain discloses a wearable apparatus, the wearable apparatus comprising:
	 a wearable image sensor configured to capture a plurality of images (¶ 35 );
	 and at least one processor programmed to:
	 receive, from a mobile communications device wirelessly paired with the wearable apparatus, a command to provide location information for the wearable apparatus, the command having been transmitted in response to a user input at the mobile communications device to ping the wearable apparatus (¶ 23);
	 capture, using the wearable image sensor, one or more images (¶ 35 );
	 and transmit the one or more captured images to the mobile communications device in response to the received command to provide location information for the wearable apparatus (¶ 35 and 36; ¶ 36: As illustrated the mobile station 110 may request position information from the wearable device 100 in step D and may receive the position information from the wearable device 100 in step E. ).  
	As per claim 218, Jain discloses the wearable apparatus of claim 217, wherein the at least one processor is further programmed to transmit location data associated with the wearable apparatus to the mobile communications device (¶ 36).  
	As per claim 219, Jain discloses the wearable apparatus of claim 218, wherein the location data comprises global positioning system (GPS) coordinates (¶ 27; one or both of the wearable device 100 and the mobile station 110 may have circuitry and processing resources capable of obtaining location related measurements, e.g. for signals 178, 179 received from GPS).
As per claim 220, Jain discloses the wearable apparatus of claim 218, wherein the location data comprises a proximity of the wearable apparatus to the mobile communications device (¶ 49;  For example, the one or more processors 780 may include a proximity determination unit 782 to determine whether a location fix for the mobile station 110 may be used as a location fix for the wearable device 100, i.e., whether the wearable device 100 is proximate to the mobile station 110.).
As per claim 222,  Jain discloses the wearable apparatus of claim 218, wherein the location data comprises a position of the user relative to the wearable apparatus (¶ 49).
As per claim 225, Jain discloses the wearable apparatus of claim 217, wherein the one or more images are captured using at least one capture parameter (¶ 35; In another example, camera sensors from the mobile station 110 and the wearable device 100 may be used to determine whether mobile station 110 is in the same environment as the wearable device 100, e.g., through a comparison of image data, including light levels, objects captured in images, or features extracted from the images.).  
	As per claim 226,  Jain discloses the wearable apparatus of claim 225, wherein the at least one capture parameter comprises at least one of an angle parameter, a zoom parameter, or a brightness parameter (¶ 35; In another example, camera sensors from the mobile station 110 and the wearable device 100 may be used to determine whether mobile station 110 is in the same environment as the wearable device 100, e.g., through a comparison of image data, including light levels, objects captured in images, or features extracted from the images.).
As per claim 227, Jain discloses the wearable apparatus of claim 217, wherein the wearable apparatus comprises a housing with a curved portion (¶ 22; the wearable device 100 is illustrated as a watch, but may be any wearable technology device with which the user may interface and which communicates wirelessly with mobile station 110).
As per claim 230,  Jain discloses the wearable apparatus of claim 217, wherein the mobile communications device is configured to provide text output of the location of the wearable apparatus (¶ 33; The request for a location session, by way of example, may be from placing an emergency call, e.g., dialing 911 or sending an SMS text-to-911 message, with the wearable device 100 that is wirelessly transmitted to the mobile station 110.).
	Regarding claim 231, arguments analogous to those presented for claim 217 are applicable to claim 231.
232, arguments analogous to those presented for claim 218 are applicable to claim 232.
	Regarding claim 233, arguments analogous to those presented for claim 220 are applicable to claim 233.
Regarding claim 234, arguments analogous to those presented for claim 225 are applicable to claim 234.
	Regarding claim 235, arguments analogous to those presented for claim 226 are applicable to claim 235.
	Regarding claim 236, arguments analogous to those presented for claim 217 are applicable to claim 236.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 221, 223, 224, 228, and 229 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Reimer (US 2019/0034832).
	As per claim 221, Jain discloses the wearable apparatus of claim 218.
However, Jain does not explicitly teach wherein the location data comprises a distance from a reference point.
In the same field of endeavor, Jain teaches teach wherein the location data comprises a distance from a reference point (¶ 305).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Jain in view of Reimer.  The advantage is improvement in the use of marker and timestamp data.
	As per claim 223, Jain discloses the wearable apparatus of claim 217.
However, Jain does not explicitly teach wherein the at least on processor is further programmed to:
	capture, by the wearable apparatus, audio data; and transmit the audio data to the mobile communications device.

Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Jain in view of Reimer.  The advantage is improvement in the use of marker and timestamp data.
	As per claim 224, Jain discloses the wearable apparatus of claim 217.
However, Jain does not explicitly teach wherein the mobile communications device is configured to audibly output the position of the user relative to the wearable apparatus.
In the same field of endeavor, Reimer teaches wherein the mobile communications device is configured to audibly output the position of the user relative to the wearable apparatus (¶ 22).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Jain in view of Reimer.  The advantage is improvement in the use of marker and timestamp data.
	As per claim 228,  Jain discloses the wearable apparatus of claim 217.
However, Jain does not explicitly teach wherein the mobile communications device is configured to provide an audible description of the location of the wearable apparatus.
In the same field of endeavor, Reimer teaches wherein the mobile communications device is configured to provide an audible description of the location of the wearable apparatus (¶ 22).

	As per claim 229,  Jain discloses the wearable apparatus of claim 228.
However, Jain does not explicitly teach wherein the audible description includes spoken words specifying the location of the wearable apparatus.
In the same field of endeavor, Reimer teaches wherein the audible description includes spoken words specifying the location of the wearable apparatus (¶ 22).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Jain in view of Reimer.  The advantage is improvement in the use of marker and timestamp data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487